Citation Nr: 0425578	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  98-16 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for a right mandible 
disorder, with postoperative removal of a benign fibro-
osseous lesion, recurrence of fibro-osseous disease, mandible 
resection, and 5 Branemark implants, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Portland, Oregon.

In addition to her right mandible disorder, with 
postoperative removal of a benign fibro-osseous lesion, 
recurrence of fibro-osseous disease, mandible resection, and 
5 Branemark implants, the veteran's current service connected 
disabilities include headaches associated with the mandible 
disorder, rated 30 percent; tempomandibular joint dysfunction 
(TMJ), rated 30 percent, mandibular nerve dysfunction with 
anterior auricular sensory loss and major depressive 
disorder, each rated 10 percent and both also associated with 
the right manibular disorder, and osteomylitis of the right 
mandible, rated aero percent.  The sole issue in appellate 
status is whether the veteran is entitled to a rating in 
excess of 10 percent for her right mandible disorder, with 
postoperative removal of a benign fibro-osseous lesion, 
recurrence of fibro-osseous disease, mandible resection, and 
5 Branemark implants, which is rated 10 percent under 
38 C.F.R. § 4.150, Diagnostic Code 9913 (2003).


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish her claim for a rating in excess of 10 percent for 
a right mandible disorder, with postoperative removal of a 
benign fibro-osseous lesion, recurrence of fibro-osseous 
disease, mandible resection, and 5 Branemark implants; all 
reasonable development necessary for the disposition of the 
appeal of this claim has been completed.

2.  The veteran's right mandible disorder, with a history of 
postoperative removal of a benign fibro-osseous lesion, 
recurrence of fibro-osseous disease, mandible resection, and 
5 Branemark implants, is productive of loss of part of the 
masticatory surface and a loss of teeth numbers 19 through 
30, which are restored by a suitable prosthesis.

3.  The veteran's right mandible disorder, with a history of 
postoperative removal of a benign fibro-osseous lesion, 
recurrence of fibro-osseous disease, mandible resection, and 
5 Branemark implants, is not productive of active 
osteomyelitis or osteoradionecrosis, nonunion or malunion of 
the mandible, loss of the ramus in whole or in part, loss of 
the condyloid process, loss of the coronoid process, or loss 
of the hard palate, in whole or in part; loss of all upper 
and lower anterior teeth; loss of all upper and lower 
posterior teeth; or loss of all upper teeth.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
right mandible disorder, with a history of postoperative 
removal of a benign fibro-osseous lesion, recurrence of 
fibro-osseous disease, mandible resection, and 5 Branemark 
implants, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.40, 4.45, 4.150, Diagnostic code 9913 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board notes that the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA) on November 9, 2000.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The legislation provides for, among 
other things, notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001), codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  These regulations state 
that the provisions merely implement the VCAA and do not 
provide any additional rights.  66 Fed. Reg. at 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2003).  

The appellant filed her claim prior to the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-
2003.  Therefore compliance with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the December 1997 rating decision, the July 
1998 Statement of the Case (SOC), and the April 2003 and May 
2004 Supplemental Statement of the Case (SSOC) adequately 
informed the veteran of the information and evidence needed 
to substantiate her claim.  The Board observes that the 
SSOC's informed the veteran of the VCAA statute and 
implementing regulations, including that VA would assist her 
in obtaining government or private medical or employment 
records, provided that she sufficiently identified the 
records sought and submitted releases as necessary.  The 
Board finds that these documents show that the appellant was 
notified of the evidence needed to substantiate her claim and 
the avenues through which she might obtain such evidence, and 
of the allocation of responsibilities between herself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In this case, the veteran appealed a December 1997 rating 
decision.  Only after that rating action was promulgated did 
the AOJ, in July 2001 and in the July 1998 Statement of the 
Case, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, and information and evidence will be obtained 
by VA.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II, which replaced the opinion in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004)), the U.S. Court of Appeals 
for Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, as noted above, the original RO 
decision that is the subject of this appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see VAOPGCPREC 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to her claim.  In 
a July 2004 letter informing the appellant that her appeal 
had been certified to the Board, the RO informed her that she 
could submit additional evidence concerning her appeal within 
90 days of the date of the letter, or the date that the Board 
promulgated a decision in her case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  In the 
case of the veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The VA 
also has provided the appellant with VA medical examinations 
to resolve her appeal.  The Board finds that the examinations 
are adequate for rating purposes and there is sufficient 
medical evidence of record to make an appellate decision.  
Accordingly, there is no further duty to provide another 
examination or a medical opinion.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(2003).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to her claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and her 
procedural rights have not been abridged.  Bernard, supra.


FACTUAL BACKGROUND

The veteran underwent a VA compensation and pension 
examination (C&P examination) for dental disorders in June 
1997.  The veteran reported that mandibular implants were 
completed and an appropriate prosthesis was inserted in 1991.  
Her subjective complaints were jaw pain (indicating the right 
temporomandibular joint) of increasing intensity, dislocation 
of the right temporomandibular joint, and migraine headaches.  
The examination revealed the mandible was edentulous and 
atrophied.  There were five implants with a fixed mandibular 
prosthesis and a maxillary denture, which were both 
satisfactory.  Mandibular excursions were restricted by 
discomfort at opening the mouth wide enough to permit 
examination.  The examiner opined there was no active 
osteomyelitis.  The veteran reported persistent numbness of 
the right anterior portion of the mandible.

C.L.B., D.M.D., M.D. indicated he had evaluated the veteran 
for pain in her right temporomandibular joint in March 1997.  
His examination of the veteran indicated crepitus in the 
right temporomandibular joint with pain and a missing screw 
from the existing prosthesis.  He recommended follow-up with 
a prosthodontist to have the prosthesis checked.

Private hospital records reflect that in October 1998, the 
veteran underwent bilateral meniscectomy of the 
temporomandibular joint with condylar shave bilaterally.

The veteran underwent a neurological C&P examination in 1999.  
There were no findings pertinent to evaluation of her right 
mandible disorder, with postoperative removal of a benign 
fibro-osseous lesion, recurrence of fibro-osseous disease, 
mandible resection, and 5 Branemark implants.

In January 2000, the veteran and her spouse testified in a 
local hearing.  The veteran's testimony indicated as follows:

The five Branemark implants were put in while the veteran was 
still on active duty, after she had complaints of severe 
dental pain below the gum, which was diagnosed as 
osteofibromas bone tumors in the ida mucocele of the upper 
jaw.  The screws go from the left side of the mandible across 
to the right side.  (Transcript (T.) at p. 5)  A major 
portion of the mandible was removed in order to position the 
implants.  The veteran developed osteomyelitis.  She recalled 
that a doctor told her that she would never be able to wear a 
denture because she did not have the proper kind of ridge, 
and he suggested implants to stimulate bone growth or prevent 
further breakdown of the bone.  The surgery occurred in 1992.  
(T. at pp. 6-7)  The implants go down into the lower jaw and 
cover the area from approximately one corner of the mouth to 
the other.  The first surgery was only on the right side.  
The next surgery was across the entire lower jaw.  

The veteran further testified at the January 2000 hearing 
that she began having constant numbness in her whole lower 
lip after the first surgery and drools at times without 
realizing it.  (T. at p. 8)  The veteran began having severe 
headaches with vomiting and sensitivity to light and sound.  
The headaches would last three to five days.  (T. at p. 9)  A 
MRI showed interior dislocation of  the temporomandibular 
joint bilateral, which means both sides of the joint were 
located out of the socket.  She was advised to have surgery, 
which she underwent in October 1998.  (T. at p. 10)  The 
veteran has changed her diet to soft foods.  Chewing causes 
pain.  With any movement of the jaw there is an audible sound 
like popcorn popping.  (T. at p. 11)  The disease involves 
both sides of her mandible.  (T. at p. 12)  The veteran has 
one loose screw that no one at the VA can fix.  (T. at p. 15)  
The veteran suspects that she has osteomyelitis because it 
hurts around the missing screw and it does not feel normal to 
her.  (T. at p. 16).

The veteran underwent a C&P examination in February 2000.  
The examiner reviewed the veteran's records.  Physical 
examination indicated the mandible was totally edentulous.  
There was no loss of the ramus.  Condyloid process was shaved 
secondary to arthritic changes, but it was not lost.  There 
was no loss of coronoid process.  The veteran had a 
prosthesis that provides replacement of teeth numbers 19-30.  
The prosthesis was functioning, but two attachment screws 
that hold the prosthesis to the underlying implants were 
missing.  The prosthesis seemed to be suitable, but needed to 
be repaired or replaced due to the missing screws.  There was 
a mild defect in elevating the right side of her lip, but the 
paralysis of the 7th nerve was not complete paralysis.  The 
examiner recommended surgical removal of the lower prosthesis 
and a new upper denture.

VA outpatient notes from July 2000 indicate the veteran 
reported that Dr. B. had told her that she needed a new 
prosthesis because of missing screws from the splint and 
loose screws.  

A note from a private pain center show in November 2000 
indicates the veteran had oral surgery done recently.

The veteran underwent a C&P examination in July 2003.  Her 
chief complaint was that her jaw is going to pop out of the 
socket because of injuries.  The examiner noted a complex 
dental and surgical history since 1986, including right and 
left temporomandibular joint in 1998 and "osteointegrated" 
implants in 1991.  Physical examination of the head, nose, 
and throat were within normal limits.  The dental prosthesis 
was in good condition.

The veteran underwent a VA intra-oral examination for 
compensation purposes in August 2003.  The veteran's chief 
complaint was pain in the left and right side of her head, 
which sometimes triggered migraines.  She also complained of 
dislocating on the left, resulting in radiating pain in the 
left side of her head.  The examination was limited by 
trismus and discomfort.  There were obvious vestibular scars 
consistent with a history of surgeries.  The implant 
"overstructure" was firm and intact.  X-ray was interpreted 
to show 5 Branemark implants in the anterior mandible with 
the most lateral left implant currently submerged and not 
engaged with the over-structure.  There was good integration 
and bone height around the implants.  The rami were intact 
and within normal limits.  The examiner noted that the 
patient's TMD (temporomandibular dysfunction) has not 
resulted in nonunion or malunion.  Mandibular motion was 
limited by pain.  There was no loss of condylar or coronoid 
processes.  The examiner noted that all lower teeth were 
missing and there is a loss of teeth due to loss of a portion 
of the mandible.  He concluded that the lower dentition has 
been adequately restored with dental implants and over-
denture; the veteran also has a maxillary denture.


LAW AND REGULATIONS

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.         
    
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2003).  

The veteran's service-connected right mandible disorder, with 
a history of postoperative removal of a benign fibro-osseous 
lesion, recurrence of fibro-osseous disease, mandible 
resection, and 5 Branemark implants, is currently evaluated 
under 38 C.F.R. § 4.150, Diagnostic Code 9913 (2003) (Teeth, 
loss of, due to loss of substance of body of maxilla or 
maxilla or mandible without loss of continuity).

Under Diagnostic Code 9913, a 10 percent evaluation is 
warranted where all upper anterior teeth, or lower anterior 
teeth, or all upper and lower teeth on one side are missing.  
When all upper and lower anterior teeth are missing or when 
all upper and lower posterior teeth are missing, a 20 percent 
evaluation is assigned.  A 30 percent rating is assigned with 
the loss of all upper teeth.  A loss of all teeth warrants a 
40 percent evaluation. These ratings apply only to bone loss 
through trauma or disease such as osteomyelitis, and not to 
the loss of the alveolar process as a result of periodontal 
disease, since such loss is not considered disabling. 

The maxilla is one of the bones forming the upper jaw, and 
the mandible is the bone of the lower jaw.  Woodson v. Brown, 
8 Vet. App. 352 (1995), citing Dorland's Illustrated Medical 
Dictionary 994, 984 (28th ed. 1994).



ANALYSIS

The medical evidence consistently demonstrates that the 
veteran's masticatory surface has been restored by suitable 
prosthesis.  Examinations have shown that the prosthesis 
needed maintenance or replacement only.  In order to receive 
a 20 percent evaluation or more under Diagnostic Code 9913, 
the masticatory surface must not be restorable by a suitable 
prosthesis.  

The veteran's right mandible disorder, with a history of 
postoperative removal of a benign fibro-osseous lesion, 
recurrence of fibro-osseous disease, mandible resection, and 
5 Branemark implants, is productive of loss of part of the 
masticatory surface and a loss of teeth numbers 19 through 
30, which are restored by a suitable prosthesis.  The 
disability in question is not productive of active 
osteomyelitis or osteoradionecrosis, nonunion or malunion of 
the mandible, loss of the ramus in whole or in part, loss of 
the condyloid process, loss of the coronoid process, or loss 
of the hard palate, in whole or in part; loss of all upper 
and lower anterior teeth; loss of all upper and lower 
posterior teeth; or loss of all upper teeth.  Consequently, 
the veteran's status post right mandible disorder, with a 
history of postoperative removal of a benign fibro-osseous 
lesion, recurrence of fibro-osseous disease, mandible 
resection, 5 Branemark implants, does not meet the criteria 
for a rating in excess of 10 percent under Diagnostic Code 
9913.

The Board considered the application of other diagnostic 
codes to the veteran's claim; however, the medical evidence 
did not support the use of a different diagnostic code.  In 
this regard, the evidence was negative for a diagnosis of 
chronic osteomyelitis or osteoradionecrosis; a diagnosis of 
osteomyelitis was ruled out during C&P examination in June 
1997.  Moreover, osteomylitis is rated separately.  There is 
no medical evidence of complete loss or loss of approximately 
half of the mandible, nonunion or malunion of the mandible, 
loss of ramus in whole or in part, loss of condyloid process, 
loss of coronoid process, or loss of hard palate in whole or 
in part.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900, 9901, 
9902, 9903, 9904, 9906, 9907, 9908, 9909, 9911, or 9912 
(2003).  Loss of condylar or coronoid processes, and nonunion 
and malunion of the mandible were specifically ruled out in 
August 2003; and rami were found intact and within normal 
limits.  
The Board is cognizant of the multiple complications 
associated with the veteran's right mandible disorder with a 
history surgery and multiple implants.  However, in addition 
to her right mandible disorder, with postoperative removal of 
benign fibro-osseous lesion, recurrence of fibro-osseous 
disease, mandible resection, and 5 Branemark implants, the 
veteran's current service connected disabilities include 
headaches associated with the mandible disorder, rated 30 
percent; tempomandibular joint dysfunction (TMJ), rated 30 
percent, mandibular nerve dysfunction with anterior auricular 
sensory loss (facial nerve damage) and major depressive 
disorder, each rated 10 percent and both also associated with 
the right manibular disorder, and osteomylitis of the right 
mandible, rated zero percent.  The sole issue before the 
Board is whether the veteran is entitled to a rating in 
excess of 10 percent for her right mandible disorder, with 
postoperative removal of benign fibro-osseous lesion, 
recurrence of fibro-osseous disease, mandible resection, and 
5 Branemark implants.  It is pertinent to point out that, 
while the VA may award separate disability ratings for 
impairment which is not duplicative or overlapping with the 
symptomatology of any other disability (see Esteban v. Brown, 
6 Vet. App. 296 (1994)), the evaluation of the same 
manifestations under different diagnostic codes is to be 
avoided. 38 C.F.R. § 4.14 (2003).  In this case, with service 
connection already being granted and separate compensable 
ratings assigned for all of the above separate disabilities 
deemed to be secondary to or associated with the veteran's 
right mandible disorder, the Board finds no additional 
disability that raises a claim for secondary service 
connection or supports a separate compensable rating under 
Esteban, supra.

Review of the record does not disclose any evidence of 
exceptional circumstances resulting from service-connected 
status post right mandible disorder, postoperative removal of 
benign fibro-osseous lesion, recurrence of fibro-osseous 
disease, mandible resection, 5 Branemark implants.  Factors 
such as marked interference with employment or frequent 
hospitalizations have not been established.  In the absence 
of such factors, the Board is not required to discuss any 
further the possible application of 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The Board considered the application of reasonable doubt in 
the evaluation of the veteran's right mandible disorder with 
postoperative removal of benign fibro-osseous lesion, 
recurrence of fibro-osseous disease, mandible resection, and 
5 Branemark implants.  However, the evidence clearly 
preponderated against a higher rating.  Accordingly, 
reasonable doubt was not applied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A rating in excess of 10 percent for a right mandible 
disorder, with a history of postoperative removal of a benign 
fibro-osseous lesion, recurrence of fibro-osseous disease, 
mandible resection, and 5 Branemark implants, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



